This is an original proceeding in habeas corpus. The petitioner alleges that he is illegally restrained by the warden of the state penitentiary at McAlester, Okla.; that in January, 1926, he was convicted of burglary in the district court of Osage county and was sentenced to serve a term of seven years in the state penitentiary; that he appealed to this court and the case was affirmed. Alvarado v. State, 38 Okla. Crim. 360, 261 P. 983. Petitioner alleges that the verdict of the jury and the sentence based thereon is void, and states that there were thirteen men on the jury which returned the verdict. He attaches a copy of the verdict and minutes of the court clerk to his petition. These do not support the allegation made. It appears that in transcribing the record there is a clerical error in the name of one juror.
The application is without merit and the writ is denied. *Page 407